DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0290122 (San Martin et al.) in view of US Patent No. 6,359,434 (Winslow et al.).

Regarding claim 1, San Martin discloses a method comprising:
obtaining, using an electromagnetic (EM) logging tool, a plurality of measured responses of a downhole pipe to an EM field (San Martin discloses a method for wellbore casing evaluation comprising the step of receiving, using one or more electromagnetic coils in a casing evaluation tool, one or more response signals of casings to an EM field; see Abstract; [0011]; [0020]; [0023]; claim 11 and Fig. 3); 

San Martin fails to expressly disclose the downhole pipe having a non-defected pipe depth region and a pipe characterization depth region; designing a filter that rejects the natural variations of the pipe using the measured response corresponding to the non-defected depth region; applying the filter to the measured response corresponding to the pipe characterization depth region to remove the natural variations of the pipe; and generating a metal loss function for the pipe characterization depth region based on the filtered measured response corresponding to the pipe characterization depth region.

Winslow discloses a method for determining pipeline defects using remote field technology data obtained from an inspection of a pipeline comprises the steps of: analyzing the data including locating defects in the pipe as a function of the data point phase signals, quantifying pipe defects including calibrating the data by obtaining information from a representative pipe having no defects, the quantifying including using the circumferential wall loss and the non-circumferential wall loss values; and the amount of metal loss can then be correlated to actual physical dimensional changes in a tube wall thickness (see column 2, lines 49-55 and claims 19, 30).  

Regarding claim 2, Winslow further discloses wherein the downhole pipe further comprises a known pipe feature depth region, the method further comprising: generating an impulse response function based on the measured response corresponding to the known pipe feature; and generating a metal loss function for the pipe characterization depth region based at least in part on the filtered measured response corresponding to the pipe characterization depth region and the impulse response function (Winslow discloses a method for determining pipeline defects using remote field technology data obtained from an inspection of a pipeline comprises the step of: quantifying pipe defects using the circumferential wall loss and the non-circumferential wall loss values, identifying signals indicative of non-analyzable features in the data and ignoring such signals when analyzing the data for defects, the non-analyzable features including at least one of a bell-and-spigot pipe connection, a tee, an elbow, and a valve; the amount of metal loss can then be correlated to actual physical dimensional changes in the tube wall thickness (see column 2, lines 49-55 and claims 7, 30)).

Regarding claim 3, Winslow further discloses generating a reconstructed measured response from the filtered measured response by interpolating or extrapolating the filtered measured response using the frequencies that are neighboring the frequencies at which filtering is applied (Winslow discloses a method for determining pipeline defects using remote field technology data obtained from an inspection of a pipeline comprises the step of quantifying pipe defects including calibrating the data by obtaining information from a representative pipe having no defects, the data including a plurality of data points having phase and amplitude signals (see claim 30)).

Regarding claim 4, San Martin further discloses generating a visualization of the corrosion of one or more pipes based on the metal loss function (conveying results of defect evaluation methods to display for viewing by an operator [0018]; Figs. 1-2).   29 Docket Number: 01350-541555 Halliburton 2015-IPM-098727 

Regarding claim 5, San Martin further discloses adjusting at least one downhole operational parameter based at least in part on the metal loss function (during operations, the condition of the wellbore casing may deteriorate with one or more defects 

Regarding claim 9, Winslow further discloses wherein the known pipe feature comprises a known material and shape (include at least one of a bell-and-spigot pipe connection, a tee, an elbow, and a valve (claim 7).  

Regarding claim 10, Winslow further discloses wherein the known pipe feature is selected from the group consisting of: a collar, pipe coupling, sleeve, clamp, fitting, joint, and perforation (include at least one of a bell-and-spigot pipe connection, a tee, an elbow, and a valve (claim 7).

Regarding claim 11, see above discussion for claim 1.

Regarding claim 12, see above discussion for claim 2.

Regarding claim 13, see above discussion for claim 3.

Regarding claim 16, see above discussion for claim 1.

Regarding claim 17, see above discussion for claim 2.

Regarding claim 18, see above discussion for claim 3.


Allowable Subject Matter
Claims 6-8, 14, 15, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0070018 (Nichols et al.) discloses measurement compensation using multiple EM transmitters
US 2014/0080224 (Tunheim et al.) discloses systems and methods for inspecting and monitoring a pipeline


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840.  The examiner can normally be reached on Monday-Friday, 6:00 am - 2:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KERRI L MCNALLY/     Primary Examiner, Art Unit 2683